DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11-5-21 have been fully considered but they are not persuasive.

In regards to the arguments, on page 6, which are directed towards amendments made to the independent claims in order to overcome the 112 rejection.  The amendments change the claim language to overcome the previous 112 rejection, however the amendments introduce additional 112 rejections, as well as new matter, which will be addressed in the rejection below.

In regards to the arguments which appear on the top of page 7, which is directed towards “wherein the docking footprint is smaller than the power pack footprint.”, these arguments are not found to be persuasive.  In plain English, and looking at the figures, the power pack is placed into the docking station.  The docking station has a footprint which covers more area on the surface than the power pack would take up if it were to be orientated in the same position on the surface without the docking station.

The Examiner is going to once again request that Cartesian coordinate system be used to illustrate what the Applicant believes is the ‘vertical length’, ‘horizontal length’, and ‘depth length’ of the power pack and docking station.  Alternatively, the Applicant could state that the docking station has a larger horizontal and depth length than the power pack, and the power pack has a greater vertical length than 

 In regards to the arguments directed towards the drawings are not found to be persuasive, as these features need to be show in the figures.
 
In regards to the arguments directed towards the 103 rejection, these arguments are not found to be persuasive.  The “wherein the docking footprint is smaller than the power pack footprint” still is a new matter issue.  And Applicants paragraph 24 states: “The docking station 200 can have a footprint sufficiently larger than the power pack 104 in a vertical position to ensure stability of the power pack 104, and thus prevent tipping of the power pack 104 and docking station 200.”, which is counter to what the Applicant is currently arguing.

Applicant's arguments filed 6-1-21 have been fully considered but they are not persuasive.

In regards to the first argument starting on the bottom of page 7, Applicant states “.., the orientation is relative to the device itself, such that charging the position or orientation of the device does not relabel the axis, as seemingly asserted by the Examiner.  The power back (sic) is described as having a vertical length, a horizontal length, and a depth length relative to respective edges.  Adjustment and/or repositioning of the device does not re-orientate the vertical length, horizontal length, and/or depth length with a new respective edge.  The same as a cup that has a top and a bottom, and if the cup is placed on a surface it is “upside down”, the top does not suddenly become the bottom and vice verse.”



Merriam-Webster’s definitions:
                             Vertical: perpendicular to the plane of the horizon or to a primary axis.
Horizontal  parallel to, in the plane of, or operating in a plane parallel to                       the horizon or to a baseline.  

Depth: the perpendicular measurement downward from a surface, or the direct linear measurement from front to back.

As previously argued by the Examiner, the three dimensions of the devices are mapped to a Cartesian coordinate system, as the above definitions of the Applicants terms show.   The Horizontal and Depth length are measured on the X-axis and Y-axis, the Vertical length, which is perpendicular to the horizon or primary axis making it the Z-axis.  Adjusting or repositioning the device does in fact re-orientate the device, which can thereby changes the vertical, horizontal, and depth length, depending the device’s dimensions, as well as how it is re-positioned/re-orientated.  

Similarly to the Applicants arguments that a cup turned upside-down does not change what the top and bottom of a cup are, the Examiner completely disagrees.  Top is defined as: the highest point, level, or part of something.  Bottom is defined as: the underside of something.  Therefore, flipping something “upside down” makes what was the Top to now the Bottom, and what was the Bottom is now the top.



For instance, Applicant cited Paragraph 27 (Arguments: Page 8 , line 18) of the specification in the arguments: “The docking station 200 can substantially reduce the power pack 104 footprint on a surface upon which the docking station 200 is disposed. The power pack 104 footprint can generally be defined as a surface area exposed by the vertical length 114 and the horizontal length 116. The docking station 200 maintaining the power pack 104 in a substantially vertical arrangement reduces the overall footprint of the power pack 104 simply by exposing a surface area defined by the depth length 116 and the horizontal length 114.”  This paragraph appears to first state that the Power pack’s footprint is made from a vertical length and a horizontal length, which the Examiner strongly disagrees with, as a footprint has no vertical length.  The Applicant, in the same paragraph, then states the power pack is arranged vertical, but the footprint is made up of a depth and horizontal length.  

The following paragraph of the arguments (Page 8, lines 23), which relate to an amendment, which is new matter, now states a position of “operably rested on a surface.”  The arguments here once again attest that the ‘… power pack footprint as a bottom surface area formed by the vertical length and a horizontal length when operably rested on a surface.’  This statement contradicts the Applicants specification paragraph 23:  “The docking station 200 can be operable to reduce the footprint of the power pack 104. As can be appreciated in FIGS. 1 and 2, the power pack 104 can have a vertical length 114, a horizontal length 116, and a depth length 116, while the docking station 200 can be operable to receive the power pack 104 in a substantially vertical arrangement, thus reducing the footprint of the power pack 104 relative to a surface supporting the docking station 200.”  As clearly stated in the above 

Lastly, the Examiner is going to attempt to point out once again how the Applicant’s structure and claimed invention does not overcome the cited prior art, regardless of the orientation.  The Examiner will refrain from using any sort of axis labeling, as the Examiner wishes to understand where the perceived difference is between the instant invention and the cited prior art.  Both the Applicants invention and the device disclosed by Uehlein-Proctor show a power pack positioned in a docking station.  Both of the power packs are smaller in length than the docking station in two of the three dimensions.  The power pack’s are longer in length in one of the dimension.  The orientation in both the Applicants drawings and in Uehlein-Proctor drawings are both orientated the same way, when viewed as the submitted drawings appear on paper, the power pack extends outside of the docking station towards the top of the paper.  The docking stations in both the Applicants drawings and in Uehlein-Proctor drawings encompass their power packs in the other two dimensions, making the docking stations have at two dimensions which are greater than those same dimensions of the power pack.  The relationship between the power pack and the docking station (comparative lengths of these two components) of both the Applicants drawing and the prior arts drawings appear to be the same.  Therefore, if the Applicant chooses to argue that the device depicted in Fig. 1 can be orientated/rotated to meet a footprint limitation by changing the standard definitions of these length terms, the Examiner would like to preemptively note that the device of Uehlein-Proctor being relative in proportions to the Applicants device, can equally be rotated in the same fashion to meet said 

.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, and 8-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  These claim state the following limitations which are not found to be supported by the Applicants original disclosure: 


Claims 1 and 11: “…wherein the docking footprint is smaller than the power pack footprint.”

Claims 3 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  These claim state the following limitations which are not found to be supported by the Applicants original disclosure:

Claims 3 and 13: “…receives at least a portion of the power pack in the horizontal position.”



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “docking footprint is smaller than the power pack footprint” and “docked in a substantially horizontal position” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.





Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehlein-Proctor et al. (USPUB 2006/0267548) in view of Baber et al. (USPUB 2009/0183887).

As to Claim 1, Uehlein-Proctor discloses an electric drill dock system comprising: a power pack having one or more battery cells disposed therein, the power pack having a vertical length, a horizontal length, and a depth length, a power pack footprint defining a bottom surface area formed by the vertical length and the horizontal length when received in a docking station in a substantially vertical position (Figure 15A, Element 200); the docking station operable to receive at least a portion of the power pack therein, the docking station having a docking footprint when disposed upon a surface (Figure 15A); wherein the power pack has a docked footprint when the portion of the power pack is operably received within the docking station, the docked footprint defined by a surface area formed formed by the depth length and the vertical length when docked in a substantially horizontal position or the depth length and the horizontal length when docked in the substantially vertical position (Figure 15A); wherein the docking footprint is smaller than the power pack footprint (Figure 15A).  Uehlein-Proctor does not expressly disclose a tool operably coupled with the power pack via a power cable operably coupling the power pack with the tool.  Baber discloses a tool operably coupled with the power pack via a power cable operably coupling the power pack with the tool (Figure 1 and 12).  It would have been obvious to one having ordinary skill in the art at the time 

As to Claim 2, Uehlein-Proctor and Baber disclose the electric drill dock system of claim 1, wherein the docking station operably receives at least a portion of the power pack in a substantially vertical position (Uehlein-Proctor Figure 15A). 

As to Claim 3, Uehlein-Proctor and Baber disclose the electric drill dock system of claim 1, wherein the docking station operably receives at least a portion of the power pack in a horizontal position (Uehlein-Proctor Figure 15A). 

As to Claim 4, Uehlein-Proctor and Baber disclose the electric drill dock system of claim 1, further comprising a motor disposed within the power pack, the motor operable to transfer mechanical power to the tool via the power cable (Baber Figure 1, Paragraph 27). 



As to Claim 6, Uehlein-Proctor and Baber disclose the electric drill dock system of claim 1, further comprising a motor disposed within the tool, the motor operable to receive electrical power from the one or more battery cells via the power cable (Uehlein-Proctor Figure 5, Baber Figure 1 and 12). 

As to Claim 9, Uehlein-Proctor and Baber disclose the electric drill dock system of claim 1, wherein the dock station includes a latch operable to engage at least a portion of the power pack, thereby securely coupling the dock station and the power pack (Uehlein-Proctor Paragraph 11). 

As to Claim 10, Uehlein-Proctor and Baber disclose the electric drill dock system of claim 1, wherein the dock station includes a power coupler operable to engage a corresponding power pack coupler (Uehlein-Proctor Paragraph 84)). 

the docked footprint defined by a surface area formed by the depth length and the vertical length when docked in a substantially horizontal position or the depth length and the horizontal length when docked in the substantially vertical position (Figure 15A);  when the docking footprint is smaller than the power pack footprint (Figure 15A).  Uehlein-Proctor does not expressly disclose a tool operably coupled with the power pack via a power cable operably coupling the power pack with the tool.  Baber discloses a tool operably coupled with the power pack via a power cable operably coupling the power pack with the tool (Figure 1 and 12).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the power cable of Barber, and add it as an attachment to the device of Uehlein-Proctor, which would allow the device of Uehlein-Proctor to transfer mechanical power thru the flexible cable, in order to allow operation of a tool attached to the other side of the cable.

As to Claim 12, Uehlein-Proctor and Baber disclose the electric drill dock system of claim 11, wherein the docking station operably receives at least a portion of the power pack in a 

As to Claim 13, Uehlein-Proctor and Baber disclose the electric drill dock system of claim 11, wherein the docking station operably receives at least a portion of the power pack in a horizontal position (Uehlein-Proctor Figure 15A). 

As to Claim 14, Uehlein-Proctor and Baber disclose the electric drill dock system of claim 11, wherein the motor disposed within the power pack, the motor operable to transfer mechanical power to the tool via the power cable (Baber Figure 1, Paragraph 27). 

As to Claim 15, Uehlein-Proctor and Baber disclose the electric drill dock system of claim 14, wherein the power cable has rotational shaft disposed therein, the rotational shaft coupling the motor and the tool and operable to transfer rotational power from the motor to the tool (Baber Figure 1, Paragraph 27). 



As to Claim 17, Uehlein-Proctor and Baber disclose the electric drill dock system of claim 11, wherein the one or more battery cells are a plurality of battery cells arranged in an array (Uehlein-Proctor Paragraph 66). 

As to Claim 19, Uehlein-Proctor and Baber disclose the electric drill dock system of claim 11, wherein the dock station includes a latch operable to engage at least a portion of the power pack, thereby securely coupling the dock station and the power pack (Uehlein-Proctor Paragraph 11). 

As to Claim 20, Uehlein-Proctor and Baber disclose the electric drill dock system of claim 11, wherein the dock station includes a power coupler operable to engage a corresponding power pack coupler (Uehlein-Proctor Paragraph 84). 

Uehlein-Proctor and Baber disclose the electric drill dock system of claim 1, wherein the dock station includes a power coupler operable to engage a corresponding power pack coupler and the motor disposed within the tool, the motor operable to receive electrical power from the power coupler while the power pack is operable coupled with the power coupler (Baber Figure 1, 12, and Paragraph 27)


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Uehlein-Proctor and Baber in view of Oh et al. (USPUB 2009/0047619).

As to Claim 8, Uehlein-Proctor and Baber disclose the electric drill dock system of claim 1, but do not expressly disclose wherein the dock station includes a tool rest operable to receive at least a portion of the tool.  Oh discloses wherein the dock station includes a tool rest operable to receive at least a portion of the tool (Figure 1).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the charging base of Oh, which is capable of also storing/accommodating the tool, and modify Uehlein-Proctor and Baber and provide accommodating space for the tool, so as to conveniently store the tool while not in use.

As to Claim 18, Uehlein-Proctor and Baber disclose the electric drill dock system of claim 11, but do not expressly disclose wherein the dock station includes a tool rest operable to receive at least a portion of the tool.  Oh discloses wherein the dock station includes a tool rest operable .



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ROBERT GRANT/Primary Examiner, Art Unit 2859